Citation Nr: 0521378	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  98-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1952 to May 1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision by 
the RO which denied service connection for manic depressive 
disorder with borderline schizophrenia.  A personal hearing 
at the RO was held in October 1998.  The Board remanded the 
appeal to the RO for additional development in September 
2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not manifest a psychiatric disorder in 
service or within one year following separation from service, 
and there is no competent evidence that any current 
psychiatric disorder is related to service.  


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder due to 
disease or injury which was incurred in or aggravated by 
service, nor may any current psychosis be presumed to have 
been incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in May 1997.  The Board 
concludes that information and discussion as contained in the 
December 1997 rating decision, the statement of the case 
issued in May 1998, the March 1999 and May 2005 supplemental 
statements of the case (SSOC), the Board remand in September 
2003, and in letters sent to the veteran in September 1997, 
November 1998, June and December 2002, and February 2004 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
that he had a psychiatric disorder in service; of what 
evidence was necessary to substantiate the claim for service 
connection; why the current evidence was insufficient to 
award the benefits sought, and suggested that he submit any 
evidence in his possession.  The veteran also testified at a 
hearing at the RO in October 1998.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran's service medical records were apparently 
destroyed by fire and are unavailable for review.  (See 
response from the National Personal Records Center (NPRC) in 
August and November 1997.)  His DD Form 214 reflects that the 
veteran was inducted into service, and that he completed 2 
years of high school.

VA medical records from 1988 to 1998 show that the veteran 
was seen on numerous occasions for various maladies, 
including symptoms of anxiety and depression.  The first 
diagnosis of a psychiatric disorder, dysthymic disorder, was 
reported in December 1996.  Subsequent VA treatment records 
include numerous other psychiatric diagnoses, including 
depressive disorder, panic attacks, schizoaffective disorder, 
schizoid personality, and possible bipolar disorder.  

When examined by VA in July 1997, the veteran reported that 
he was drafted into the service in 1952 and, after completion 
of his training as a communications engineer, he was sent 
directly to Korea.  He worked in communications in Korea, and 
was with a unit that did not see very much combat.  He 
reported that his unit was attacked once and he saw a great 
deal of firepower throughout the sky for a period of several 
hours.  He spent his last four months in Korea as a courier, 
and was discharged in 1954.  His work history after service 
was extremely sketchy.  This was partly due to the fact that 
he really didn't have a major career and he appeared to be a 
somewhat poor historian due to his psychiatric problems.  

The veteran reported that he was the oldest of triplets and 
that the other two were blue babies and were both retarded.  
His mother died four days after their birth.  His father was 
so upset that he deserted the children to be raised by his 
paternal grandmother.  He said that he was a below average 
student in school but was a good student in English.  He 
claimed to have been quite popular with the other kids in 
school, but described an adulthood that was basically devoid 
of friendships.  Currently, he has a couple of friends, but 
has been a loner for much of his life.  

On mental status examination, the veteran had trouble 
focusing on and answering questions, and appeared to have 
some memory problems.  He had a tendency to go off on 
tangents when asked about situations and had a difficult time 
focusing and staying on the relevant topic.  He described 
problems of a psychiatric nature over the years, the major 
one being episodes of cycling between feeling very good and 
periods of deep depression.  He reported treatment by a 
psychotherapist at the White Institute for a period of 10 
years shortly after getting out of service in 1954, and 
subsequent treatment by another therapist for five years.  
Recently, he started having panic attacks and came to the VA 
where a psychiatrist placed him on Zoloft and then Paxil.  He 
denied any hospitalizations for psychiatric problems, but had 
ongoing periods of depression and a great deal of problems 
with interpersonal relationships.  The examiner indicated 
that it appeared that the veteran's problems with depression 
were related to aspects of his cognitive functioning.  There 
was clearly confusion in his thought processes, and it was 
difficult for him to develop any kind of coherent description 
of periods of his life or to tie these periods together in 
any kind of meaningful way.  

The examiner opined that the veteran suffered from a 
psychotic disorder productive of various kinds of adverse 
emotional reactions.  It was likely that he suffered from 
this disorder for all of his adult life and that it was 
rooted to his childhood.  The diagnosis was schizoaffective 
disorder, with prominent symptoms related to a mood disorder.  

A July 1991 Disability Determination from the Social Security 
Administration, received in February 2004, showed that the 
veteran was totally disabled due to coronary artery disease 
and unipolar depressive disease.  The medical evidence 
included a June 1991 psychiatric evaluation report in which 
the veteran reported a long history of psychiatric problems.  
The veteran reported that he had been seeing a psychiatrist 
and psychotherapist since he was 24 years old.  The 
impression included unipolar depressive disease with 
egosyntonic homosexuality and borderline character.  

Additional medical records received from St. Vincent Hospital 
in February 2004 showed treatment for various maladies, 
including psychiatric problems in 2004.  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Service connection may also be granted for a psychosis, if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.307(d) (2004).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Analysis

As indicated above, the veteran's service medical records 
were apparently destroyed by fire and are unavailable for 
review.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Where service medical records are absent 
or missing, there is a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Russo v. Brown, 9 
Vet. App. 46 (1996).  As discussed above, every effort has 
been made to assist the veteran in this case.  Accordingly, 
the Board is satisfied that there are no additional records 
available pertinent to the veteran's claim.  

In this case, the veteran contends that service connection 
should be established for a psychiatric disorder because he 
was first told he had a psychiatric disability during 
service.  At the personal hearing in October 1998, the 
veteran testified that when he "enlisted" in the service in 
1952, he was given a battery of tests and asked if he would 
be interested in going to Officer Candidate School (OCS).  
The veteran said that he was interested, and was then 
interviewed by a psychiatrist and a Captain.  He testified 
that the psychiatrist wrote on a piece of paper that he was 
borderline schizophrenic with homosexual tendencies.  The 
psychiatrist told him that because he didn't have a high 
school diploma, he couldn't get into the OCS program, but 
that he could enter the service as a "draftee" in the 
engineers.  (T p.2).  

The veteran's description of a battery of tests and a 
psychiatric interview suggests that this was part of a pre-
service examination for purposes of registering for the 
draft, rather than one performed after entering service.  The 
veteran's description of "enlisting" into the service or 
opting to be "drafted" and go into engineering is 
consistent with a pre-induction examination and certainly not 
a choice he would have had if he was already inducted.  The 
record shows that the veteran was drafted into military 
service in June 1952.  

Even if the veteran's assertions as to this incident are 
accurate, the psychiatric interview was, according to him, 
conducted at or near the time he entered military service.  
Thus, any claimed psychiatric disorder would have necessarily 
pre-existed service.  While this would not preclude a grant 
of service connection, any such disability would have to be 
on the basis of aggravation.  In this regard, the veteran 
testified that he had no psychiatric problems during service.  
He reported that he had many friends in service, that he was 
well liked, and that he enjoyed his time in the Army and had 
a lot of fun in Korea.  Furthermore, the veteran testified 
that he was never treated for any psychiatric problems during 
service.  The veteran reported that he first sought medical 
attention for psychiatric problems in 1957 or 1958, more than 
three years after his discharge from service.  The veteran's 
testimony regarding the date of his first psychiatric 
treatment, some three years after service separation, is 
consistent with what he reported to a private psychiatrist 
when he was evaluated for SSA disability in June 1991.  At 
that time, he reported that he first sought psychiatric 
treatment when he was 24 years old; he was born in 1933.  

The Board notes that the RO attempted to obtain records from 
the William Alanson White Institute, where the veteran 
reportedly was treated for about 10 years beginning in 1957, 
but received no response to its inquiry.  The RO also 
attempt, without success, to obtain records from another 
institution where the veteran claims to have been treated 
beginning around 1968.  The veteran was advised by letter in 
November 1998, that he should contact the private sources and 
ask that they forward his medical records to the RO.  Medical 
records from St. Vincent Hospital, received in February 2004, 
showed treatment for various maladies, including psychiatric 
problems in 2004.  

There is no evidence contained in the claims folder, other 
than the veteran's contentions, which would tend to establish 
a medical link between his current psychiatric disorder and 
military service.  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492, 494-95 (1992).  See also Franzen v. Brown, 9 
Vet. App. 235 (1996).  

The first medical evidence of a psychiatric disorder was in 
December 1996, more than 42 years after the veteran's 
discharge from service.  On VA examination in July 1997, the 
examiner noted that the veteran had some memory problems and 
mental confusion.  The psychiatrist opined that his psychotic 
disorder, diagnosed as schizoaffective disorder, had its 
roots in childhood and had existed for all of his adult life.  

Inasmuch as there is no evidence of a psychiatric disorder in 
service or within one year of discharge from service, and no 
competent medical evidence that any current psychiatric 
disorder had its onset in service or was otherwise aggravated 
by service, the Board finds that there is no basis to grant 
service connection.  Accordingly, the claim is denied.  


ORDER

Service connection for a psychiatric disorder is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


